Dowling, P. J.
The respondent was admitted to the bar in June, 1921, in the New York Supreme Court, Appellate Division, First Department.
On February 7, 1929, the grand jurors for the United States for the Southern District of New York filed three indictments, in each of which' the respondent, David H. Gladstone, was charged with embezzlement of funds and the making of false accounts as trustee in bankruptcy and with conspiracy so to do, in violation of subdivisions (a) and (b) of section 29 of the National Bankruptcy Act (30 U. S. Stat. at Large, 554, as amd. by 44 id. 665, §11; now U. S. Code, tit. 11, § 52), which crimes are felonies (U. S. Grim. Code [35 U. S. Stat. at Large, 1152], § 335; now U. S. Code, tit. 18, § 541). On February 19, 1929, respondent pleaded guilty of the crimes charged in said indictments, and on February 26, 1929, he was sentenced upon said pleas to imprisonment in the United States Penitentiary at Atlanta, Ga., for a term of eighteen months.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.” The respondent, having pleaded guilty to crimes which are felonies, should be disbarred.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Respondent disbarred.